Motion by plaintiff for reargument of that portion of her previous motion for leave to have her appeal in action No. 2 heard upon available copies of the record before the Appellate Division granted, the same relief granted to defendant upon his two appeals, the records in both appeals to be filed within two weeks from the date of this order together with printed additional papers, and case set down for argument during the January, 1956, session of the Court of Appeals. [See 309 N. Y. 807, 863.]